department of the treasury internal_revenue_service washington d c date number release date cc ebeo br4 wta-n-113682-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for richard clement eitc study from subject assistant chief_counsel employee_benefits and exempt_organizations investment_income for purposes of the earned_income_credit investment_income limit this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue if a parent makes an election to include his or her child's income on the parent's federal_income_tax return pursuant to sec_1 of the internal_revenue_code are the child's interest dividends and capital_gain distributions considered to be the interest dividends and capital_gain distributions of the parent for purposes of i of the code conclusion the child's interest dividends and capital_gain distributions are considered to be the parent's interest dividends and capital_gain distributions for purposes of sec_32 of the code if the parent includes the child's income on the parent's federal_income_tax return wta-n-113682-99 facts a parent elects under sec_1 to report the income of his or her child on the parent's federal_income_tax return law and analysis sec_32 of the code allows an earned_income_credit eic to eligible individuals sec_32 denies the eic to an otherwise eligible_individual if the individual’s disqualified_income exceeds a specified level for the taxable_year for which the credit is claimed sec_32 defines disqualified_income to include interest or dividends to the extent includible in gross_income for the taxable_year sec_1 of the code taxes certain unreported income of minor children as if it were the parent's income sec_1 computes an allocable_parental_tax by applying the parent's tax_rate to the income of the parent plus the unearned_income of minor children subject_to this section each child is then taxed a proportionate amount of the allocable_parental_tax however the parent does not report the child's income and items on the parent's return are not affected by the child's income sec_1 flush language temp_reg sec_1_1_i_-1t q a sec_1 provides that under certain circumstances the parent can instead elect to include the child's unearned_income on the parent's return this election can only be made if the child's income consists of interest dividends including alaska permanent fund dividends and capital_gain distributions if the election is made the child is treated as having no income for the year and the child does not have to file a federal_income_tax return the parent reports the child's unearned_income by attaching a form_8814 parent's election to report child's interest and dividends to the parent's return for each child using form_8814 an amount determined with reference to the standard_deduction currently dollar_figure is not taxed and is subtracted from the child's total income next an amount also currently dollar_figure which is taxed at a percent is also subtracted from the child's income the tax computed on that amount is carried over to line of the parent's form_1040 u s individual_income_tax_return the amount of the child's income remaining is then included in the parent's income the child's interest and dividend income is included on line of the wta-n-113682-99 parent's form_1040 other income and the child's capital_gain distributions are included in the parent's schedule d including the child's income on the parent's return can affect the parent's deductions and credits that are based on adjusted_gross_income as well as phase- outs limitations and floors as noted above the flush language in sec_1 of the code and q a of temp_reg sec_1_1_i_-1t state that the child's income does not affect these items of the parent but this is with respect to the taxation of the child at the parent's rate where the child files a return where the parent instead elects to include the child's income on the parent's return the adjusted_gross_income of the parent is increased by the child's income so reported further the child's income retains its character on the return of the parent for example capital_gain distributions of the child are included as such on the parent's schedule d sec_1 of the code provides that the parent must treat any_tax exempt_interest of the child from specified private_activity_bonds under sec_57 as a tax preference item of the parents finally publication page and the instructions to form_8814 specifically state that the child's investment_income is considered to be the parent's investment_income for purposes of computing the parent's investment_interest expense deductions because the child’s income retains its character on the return of the parent if a parent chooses under sec_1 to treat his or her child’s income as the parent’s income then the child’s interest dividends and capital_gain distributions will be considered to be the interest dividends and capital_gain distributions of the parent for purposes of sec_32 case development hazards and other considerations because of publication deadlines the conclusion that a child’s investment_income is treated as investment_income of the parent in cases where the parent makes an election under sec_1 will not be reflected in the publications or form instructions for the tax_year it should be reflected in the publications and form instructions for the tax_year because taxpayers will not have notice of this position you may wish to consider whether to postpone addressing these cases until the tax_year publication tax rules for children and dependents contains a worksheet to determine the amount of capital_gain proportionally included in the income to be included on the parent's return see pages of publication and the example on page wta-n-113682-99 if you have any further questions please call mary oppenheimer assistant chief_counsel employee_benefits and exempt_organizations by mark schwimmer branch chief cc ebeo br
